Citation Nr: 1033965	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-14 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected coronary artery disease 
(CAD), status-post stent.

2.  Whether new and material evidence has been received to reopen 
a service connection claim for sinusitis, and if so, whether 
service connection is warranted.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to December 
1980, during peacetime and the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, Regional Office (RO), which 
granted service connection for CAD status-post stent, and 
assigned a 10 percent rating effective May 26, 2006, and 
determined that new and material had not been received to reopen 
the service connection claim for sinusitis.  The Veteran 
disagreed with such decision and subsequently perfected an 
appeal.  The requirement of submitting new and material evidence 
to reopen a claim is a material legal issue the Board is required 
to address on appeal, despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issue 
regarding new and material evidence to reopen a service 
connection claim for sinusitis is appropriately captioned as 
above.        

The Veteran has not selected a representative through a power of 
attorney.  As such, the Board finds that the Veteran wishes to 
proceed without representation.    

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) has been raised by 
the record (see January 2009 "Statement in Support of 
Claim," VA Form 21-4138), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The herein reopened issue of entitlement to service connection 
for sinusitis and the issue of entitlement to an increased 
initial rating in excess of 10 percent disabling for service-
connected CAD, status-post stent, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a March 1981 rating decision, the RO denied the Veteran's 
service connection claim for sinusitis; the Veteran was provided 
notice of the decision and of his appellate rights.

2.  The Veteran did not appeal the March 1981 rating decision, 
and such decision became final.

3.  The evidence received since the RO's March 1981 rating 
decision is not duplicative or cumulative of evidence previously 
of record, and raises a reasonable possibility of substantiating 
the Veteran's service connection claim for sinusitis.


CONCLUSIONS OF LAW

1.  The RO's unappealled March 1981 decision that denied service 
connection for sinusitis is final.  38 U.S.C. § 4005(c) (1981) 
[38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1981) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

2.  Evidence received since the RO's March 1981 rating decision 
is new and material; the claim of entitlement to service 
connection for sinusitis is therefore reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).
Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's new 
and material evidence claim for service connection for sinusitis, 
the Board concludes that the VCAA does not preclude the Board 
from adjudicating this portion of the Veteran's claim.  This is 
so because the Board is taking action favorable to the Veteran by 
reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

By way of history, the Veteran initially filed a service 
connection claim for sinusitis in January 1981.  In a March 1981 
rating decision, the RO denied service connection for sinusitis 
on the basis that although there is notation of treatment for 
sinusitis in-service, there is no current diagnosis of any 
respiratory disability of the nose and throat, to include 
sinusitis.  Because the Veteran did not submit a Notice of 
Disagreement to initiate appellate review and a Substantive 
Appeal to perfect an appeal of the RO's March 1981 rating 
decision, that determination became final, based on the evidence 
then of record.  38 U.S.C. § 4005(c) (1981) [38 U.S.C.A. § 
7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1981) 
[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].  The evidence of 
record when the RO decided the claim in March 1981 included the 
Veteran's service treatment records (STRs), a February 1981 VA 
Examination Report, and statements submitted by the Veteran. 

In May 2006, the Veteran sought to reopen his service connection 
claim for sinusitis.  See May 2006 "Statement in Support of 
Claim," VA Form 21-4138.  In a May 2007 rating decision, the RO 
determined that new and material evidence had not been received 
to reopen the service connection claim for sinusitis.  

Evidence associated with the claims file since the prior final 
March 1981 rating decision includes statements and written 
argument submitted by the Veteran; and various treatment records 
from the Martin Army Hospital, St. Francis Hospital, and Dr. 
M.N.P. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
sinusitis.  In this regard, the February 2009 Procedure Report 
from St. Francis Hospital, which was not of record at the time of 
the March 1981 rating decision, reveals diagnoses of deviated 
nasal septum with hypertrophy interior turbinates and chronic 
sinus disease.  As the RO denied service connection for sinusitis 
at least in part on the basis that there was no current diagnosis 
of any respiratory disability of the nose and throat, to include 
sinusitis (see March 1981 Rating Decision), the Board finds that 
the evidence received since such decision showing a current 
diagnosis of a respiratory disability of the nose and throat, 
variously diagnosed as deviated nasal septum with hypertrophy 
interior turbinates and chronic sinus disease, is new and 
material for the purpose of reopening the service connection 
claim for sinusitis, and the claim is reopened.  

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. 3.156(a).  The February 2009 Procedure Report from St. 
Francis Hospital, which reveals a current disability, coupled 
with the previously submitted STRs (which includes a notation of 
treatment for sinusitis in-service), are material in that they 
suggest a relationship between the Veteran's current respiratory 
disability and his service, and therefore raise a reasonable 
possibility of establishing the claim.  As such, the Board finds 
that the February 2009 Procedure Report from St. Francis Hospital 
is considered new and material for the purpose of reopening the 
service connection claim for sinusitis, and such claim is 
reopened.    


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for sinusitis has been received; to this 
extent, the appeal is granted.


REMAND

Increased Rating Claim 

The Veteran seeks an increased rating in excess of 10 percent 
disabling for his service-connected CAD, status-post stent 
disability.  Review of the record reveals that further 
development is needed before deciding the merits of the claim.  

Review of the record reveals that the Veteran last underwent a 
compensation and pension (C&P) examination regarding his CAD, 
status-post stent disability in April 2007, and the record 
contains subsequent statements from the Veteran to the effect 
that his disability has worsened.  See July 2007 Type-Written 
Statement from the Veteran (noting that MET testing would be 
worse during strenuous activity, and he has trouble walking and 
mowing his lawn implicitly due to his heart disability).  Thus, 
the Board finds that a more contemporaneous VA examination is 
needed in order to assess the current severity of the Veteran's 
service-connected CAD, status-post stent disability.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the veteran's claims.  38 C.F.R. § 4.2 (2009).  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2009).

Further, during the pendency of this appeal, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims 
(Court) held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered in 
readjudicating the claims on appeal.

Service Connection Claim

The Board has herein reopened service connection claim for 
sinusitis.  Further development is necessary prior to analyzing 
the claim on the merits.  

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record reveals that the Veteran is currently 
variously diagnosed with deviated nasal septum with hypertrophy 
interior turbinates and chronic sinus disease.  See February 2009 
Procedure Report from St. Francis Hospital.  Further, the 
Veteran's STRs contain complaints and treatment of nasal 
congestion, sinus pressure, and sinusitis.  See August 1978 
Chronological Record of Medical Care; October 1980 Retirement 
Examination Report.  The Veteran also implies that his current 
respiratory disability is related to his complaints and treatment 
of sinusitis in-service.  See March 2009 "Appeal to Board," VA 
Form 9.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's respiratory disability of the nose and 
throat, variously diagnosed as deviated nasal septum with 
hypertrophy interior turbinates and chronic sinus disease,  is 
related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. 
§ 3.159(c)(4) (2009).   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his CAD, status-post stent 
disability.  The Veteran should be allowed 
the opportunity to submit these records 
himself or to provide VA authorization to 
obtain any records so identified.  Any 
additional medical records so obtained 
should be associated with the Veteran's VA 
claims folder. 

2.  After completion of the above-requested 
development, the Veteran should be afforded 
a C&P examination to determine the current 
nature, extent, and severity of his 
service-connected CAD, status-post stent 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  

The examiner should provide a detailed 
description of all 
symptomatology/manifestations of the 
Veteran's service-connected CAD, status-
post stent disability.  All appropriate 
diagnostic tests should be conducted, 
including a laboratory determination of 
METs by exercise testing (or an estimation 
by a medical examiner of the level of 
activity expressed in METs if such testing 
cannot be done for medical reasons as 
listed under 38 C.F.R. § 4.100(b) (2009)).  

The examiner is requested to note: (a) 
whether the Veteran demonstrates coronary 
artery disease resulting in a workload of 
greater than 5 METs but not greater than 7 
METs or less that results in dyspnea, 
fatigue, angina, dizziness, or syncope; (b) 
whether there is evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray; 
and/or (c) whether there is left ventricular 
dysfunction with an ejection fraction of 30 
to 50 percent or less.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2009).  

The examiner is also requested to express 
an opinion as to whether the Veteran's 
service-connected disability, to include 
CAD, status-post stent disability, is 
alone sufficient to produce 
unemployability.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  A copy of this 
REMAND and a copy of the Schedule of 
Ratings for the Cardiovascular System 
(specifically 38 C.F.R. §§ 4.100(b), 
4.104, Diagnostic Code 7005 (2009)) should 
be provided to the examiner. 

3.  The Veteran should  also be afforded 
an appropriate VA medical examination to 
determine the current nature and etiology 
of any respiratory disabilities of the 
nose and throat, to include his currently 
diagnosed deviated nasal septum with 
hypertrophy interior turbinates and 
chronic sinus disease disabilities.

The VA medical examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current respiratory 
disability of the nose and throat, to 
include deviated nasal septum with 
hypertrophy interior turbinates and chronic 
sinus disease, is related to the Veteran's 
service, specifically the Veteran's 
complaints and treatment of sinusitis. 

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
Veteran's STRs, specifically the August 
1978 Chronological Record of Medical Care 
and the October 1980 Retirement 
Examination Report.  The claims file 
should be made available to the examiner 
for review.  The entire claims file must 
be reviewed by the examiner in conjunction 
with each examination and the report 
should state that such review has been 
accomplished.

4.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's increased rating  and 
service connection claims, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered, including consideration of 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a SSOC and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2008) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


